70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jerry Lynn HIGH, Defendant--Appellant.
No. 94-6933.
United States Court of Appeals, Fourth Circuit.
Dec. 4, 1995.

Jerry Lynn High, Appellant Pro Se.  Beattie B. Ashmore, Assistant United States Attorney, Greenville, South Carolina;  Robert Hayden Bickerton, Assistant United States Attorney, Charleston, South Carolina, for Appellee.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. High, Nos.  CR-89-25-2;  CA-93-1919-2-8 (D.S.C. July 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motions for appointment of counsel and for default judgment